Judgment unanimously affirmed. Memorandum: The issues raised by defendant on appeal lack merit. The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490); the court properly exercised its discretion in making its Sandoval ruling (see, People v Sandoval, 34 NY2d 371); defendant has not shown that the prosecutor failed to comply with his Rosario obligation (see, People v Rosario, 9 NY2d 286, rearg denied 9 NY2d 908, cert denied 368 US 866, rearg denied 14 NY2d 876, 15 NY2d 765); and the alleged error with respect to the jury charge was not preserved for our review and we decline to reach the issue in the interest of justice. (Appeal from judgment of Onondaga County Court, Cunningham, J.—robbery, second degree.) Present—Doerr, J. P., Boomer, Pine, Balio and Lawton, JJ.